DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 June, 2020 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
  Paragraph 55 of the substitute specification filed on 26 June, 2020, recites the following, “[0055] In Figure 1 it can be seen that the module 1 comprises a control device 17 which is set up for adjusting the first valve flap 10a between the closed position and the open position and for adjusting the second valve flap 10b between the first, second and third position (the communication of the control device 17 with the first and second valve flaps 10a and 10b is not shown in Figure 1 for reasons of clarity). When HVAC module 1 1 is in operation, the control unit 17 controls the first and second valve flaps 10a, l0b to adjust the first and second valve flaps 10a, l0b, respectively. In the example scenario of the figures, the first and second valve flaps 10a, l0b can be controlled independently of each other by the control system 17 and can therefore be adjusted independently of each other.”, wherein the HVAC module is clearly understood to be designated as reference character “1”, based on the entirety of the disclosure. As such, the paragraph should be amended to - -[0055] In Figure 1 it can be seen that the module 1 comprises a control device 17 which is set up for adjusting the first valve flap 10a between the closed position and the open position and for adjusting the second valve flap 10b between the first, second and third position (the communication of the control device 17 with the first and second valve flaps 10a and 10b is not shown in Figure 1 for reasons of clarity). When HVAC module 1[[ 1]] is in operation, the control unit 17 controls the first and second valve flaps 10a, l0b to adjust the first and second valve flaps 10a, l0b, respectively. In the example scenario of the figures, the first and second valve flaps 10a, l0b can be controlled independently of each other by the control system 17 and can therefore be adjusted independently of each other. - -
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCHALL (US 2013/0098595 – published 25 April, 2013).
As to claim 1, SCHALL discloses an HVAC module (100), comprising:
an air path through which air is flowable (pathway inside housing, 102, as described in par. 38-39);
an evaporator (108) arranged in the air path(figure 3) for cooling and dehumidifying the air (MPEP §2114-II; par. 38 and 50);
a heater (116) arranged in the air path (figure 3) for heating the air (MPEP §2114-II; par. 35 and 44);
the evaporator and the heater subdividing the air path into a main path (annotated figure 3, and more particularly, the main path is the entirety of the flow area from the blower to discharge except for the bypassing portions associated with the side path), which passes through the evaporator and the heater, and into a side path which extends fluidically parallel to the main path and passes the evaporator and heater(see annotated figure 3);
	the side path branching off from the main path upstream the evaporator and opening into the main path downstream the heater (see annotated figure 3);
	the side path fluidically connected to the main path between the evaporator and heater (figure 3 at location of bypassing flow arrow, 112; par. 39)
	the side path including a first side path portion passing the evaporator (section of designated side path in annotated figure 3, bypassing the evaporator, 108) and a second side path portion passing the heater (section of designated side path in annotated figure 3, bypassing the heater, 116);
	a first valve flap (354) arranged in the air path, the first valve flap adjustable to a closed position and to an open position (MPEP §2114-II) such that:
	when in the closed position (such as when the flap is in the fully closed position blocking the first side path portion passageway; par. 39 and 41), the air upstream of the evaporator is not flowable from the main path directly into the first side path portion (par. 39 and 41; MPEP §2114-II); and
	when in the open position (such as when the flap is in a fully or partially opened position, unblocking the first side path portion passageway to some degree; par. 39 and 41), the air upstream of the evaporator is flowable from the main path directly into the first side path portion (par. 39 and 41; MPEP §2114-II);
	a second flap (110) arranged in the air path; and
wherein the second flap is adjustable to a first position, to a second position, and to a third position (MPEP §2114-II) such that:
	when in the first position (such as when the flap is in the fully closed position, blocking the second side path portion passageway; par. 38 and 40), the air is flowable directly from the first side path portion (in conjunction with, when the first valve flap, 354, is in a fully opened or partially opened position; MPEP §2114-II) to a main path intermediate portion of the main path disposed between the evaporator and heater (section of the designated main path in annotated figure 3 which resides downstream from the evaporator and upstream from the heater; MPEP §2114-II), the air is not flowable directly from the first side path portion into the second side path portion (in conjunction with, when the first valve flap, 354, is in a fully opened or partially opened position, in view of par. 39 and 40, or further, when the first valve flap, 354, is in a fully closed position; MPEP §2114-II), and the air is not flowable directly from the main path intermediate portion into the second side path portion (in conjunction with, when the first valve flap, 354, is in a fully opened to partially opened position, in view of par. 39 and 40, or further, when the first valve flap, 354, is in a fully closed position; MPEP §2114-II);
	when in the second position (such as when the flap is in the fully opened or greater than 50% in the open position, unblocking the second side path portion passageway; par. 38 and 40), the air is flowable from the main path intermediate portion (section of the designated main path in annotated figure 3 which resides downstream from the evaporator and upstream from the heater) directly into the second side path portion(in conjunction with, when the first valve flap, 354, is in a partially opened to fully closed position; MPEP §2114-II), the air is not flowable from the first side path portion and directly into the main path intermediate portion (in conjunction with, when the first valve flap, 354, is in a fully closed position; MPEP §2114-II), and the air is not flowable from the first side path portion directly into the second side path portion (in conjunction with, when the first valve flap, 354, is in a fully closed position; MPEP §2114-II);
	when in the third position(such as when the flap is in a partially opened less than 50% in the open position, unblocking the second side path portion passageway; par. 38 and 40), the air is flowable directly from the first side path portion into the second side path portion(in conjunction with, when the first valve flap, 354, is in a fully opened to partially opened position, in view of par. 39 and 40; MPEP §2114-II) and the air is flowable directly from the main path intermediate portion into the second side path portion(in conjunction with, when the first valve flap, 354, is in a fully opened to partially opened position, in view of par. 39 and 40; MPEP §2114-II).

    PNG
    media_image1.png
    790
    960
    media_image1.png
    Greyscale

Annotated Figure 3 of SCHALL
As to claim 2, SCHALL further discloses wherein a flow cross-section via which the air is guidable directly from the main path intermediate portion into the second side path portion is greater when the second valve flap is in the second position than when the second valve flap is in the third position (when comparing the fully opened to greater than 50% open position of the second valve flap, 110, as shown in figure 3 at the solid line, with regards to the second position, to the partially opened, in particular less than 50% partially opened, position of the second valve flap, 110, as shown in figure 3 at the dashed line, with regards to the third position, the opening is throttled in the third position, such that the area allowing air to flow from the main path intermediate portion into the designated second side path portion is smaller; par. 38 and 40).

As to claim 3, SCHALL further discloses comprising a controller (250) configured to adjust the first valve flap to the closed position and to the open position (par. 53-54, in view of par. 39-41) and to adjust the second valve flap to the first position, to the second position, and to the third position (par. 53-54, in view of par. 39-41), and wherein during operation the controller controls the first valve flap and the second valve flap (par. 53-54; MPEP §2114-II).

As to claim 4, SCHALL further discloses wherein, at an operating condition, the first valve flap is in the closed position and the second valve flap is in the first position such that (see annotated figure 3A):
the air upstream the evaporator is flowable from the main path through the evaporator and is not flowable directly from the main path into the first side path portion (see annotated figure 3A); and
the air is flowable from the main path intermediate portion through the heater and is not flowable directly from the main path intermediate portion into the second side path portion (see annotated figure 3A).

    PNG
    media_image2.png
    793
    981
    media_image2.png
    Greyscale

Annotated Figure 3A

As to claim 5, SCHALL further discloses wherein, at an operating condition, the first valve flap is in the open position and the second valve flap is in the first position such that (see annotated figure 3B):
the air upstream of the evaporator is flowable from the main path through the evaporator and directly into the first side path portion (see annotated figure 3B); and
the air is flowable from the main path intermediate portion through the heater and is not flowable directly from the main path intermediate portion into the second side path portion (see annotated figure 3B).

    PNG
    media_image3.png
    793
    981
    media_image3.png
    Greyscale

Annotated Figure 3B
As to claim 6, SCHALL further discloses wherein, at an operating condition, the first valve flap is in the closed position and the second valve flap is in the second position such that (see annotated figure 3C):
the air upstream of the evaporator is flowable from the main path through the evaporator and is not flowable directly from the main path into the first side path portion(see annotated figure 3C); and
the air is flowable from the main path intermediate portion through the heater and directly into the second side path portion(see annotated figure 3C).

    PNG
    media_image4.png
    793
    981
    media_image4.png
    Greyscale

Annotated Figure 3C

As to claim 7, SCHALL further discloses wherein, at an operating condition, the first valve flap is in the open position and the second valve flap is in the third position such that (see annotated figure 3D):
the air upstream of the evaporator is flowable from the main path through the evaporator and directly into the first side path portion(see annotated figure 3D); and
the air is flowable from the main path intermediate portion through the heater and directly into the second side path portion(see annotated figure 3D).

    PNG
    media_image5.png
    804
    978
    media_image5.png
    Greyscale

Annotated Figure 3D
As to claim 8, SCHALL further discloses wherein, at an operating condition, the first valve flap is in the closed position and the second valve flap is in the third position such that (see annotated figure 3E):
the air upstream of the evaporator is flowable from the main path through the evaporator and is not flowable directly from the main path into the first side path portion(see annotated figure 3E); and
the air is flowable from the main path intermediate portion through the heater and directly into the second side path portion(see annotated figure 3E).

    PNG
    media_image6.png
    793
    978
    media_image6.png
    Greyscale

Annotated Figure 3E
As to claim 9, SCHALL further discloses wherein the air path is defined exclusively by the main path and the side path (figure 3/annotated figure 3, as the air path is the passageway delimited by the housing of the HVAC module).

As to claim 10, SCHALL further discloses wherein the air path is divided into the main path and the side path without a partition wall (figure 3/annotated figure 3, absence of any partition walls dividing the main path and the side paths).

As to claim 11, SCHALL further discloses wherein the main path and the side path are bounded by a common housing (figure 3/annotated figure 3).

As to claim 12, SCHALL further discloses wherein the main path and the side path do not cross (see annotated figure 3).

As to claim 13, SCHALL further discloses wherein the first side path portion and the second side path portion pass the evaporator and the heater, respectively, on a same side of the main path (see annotated figure 3).

As to claim 15, SCHALL further discloses comprising an air outlet assembly disposed in the air path (figures 2-3; par. 38), wherein:
the air outlet assembly includes a plurality of outlets (see annotated figure 2, in view of par. 38) for discharging the air (par. 38; MPEP §2114-II); and
the plurality of outlets are disposed adjacent to one another (see annotated figure 2).

    PNG
    media_image7.png
    820
    1365
    media_image7.png
    Greyscale

Annotated Figure 2 of SCHALL

As to claim 16, SCHALL further discloses wherein:
at a first operating condition, the first valve flap is in the closed position and the second valve flap is in the first position (see annotated figure 3A);
at a second operating condition, the first valve flap is in the open position and the second valve flap is in the first position (see annotated figure 3B);
at a third operating condition, the first valve flap is in the closed position and the second valve flap is in the second position (see annotated figure 3C);
at a fourth operating condition, the first valve flap is in the open position and the second valve flap is in the third position (see annotated figure 3D); and
at a fifth operating condition, the first valve flap is in the closed position and the second valve flap is in the third position (see annotated figure 3E).
As to claim 17, SCHALL further discloses wherein:
the first valve flap arranged in the air path between the main path and the first side path portion (see annotated figure 3); and
the second valve flap arranged in the air path at a junction of the first side path portion, the second side path portion, and the main path intermediate portion (see annotated figure 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHALL (US 2013/0098595 – published 25 April, 2013), in view of SALAZAR (US 2019/0359026 A1 – published 28 November, 2019).
As to claim 14, SCHALL discloses wherein the heater can be an electrical heating element that is regulated via the power supply to control the amount of heat output (par. 44).
However, SCHALL does not further disclose wherein the heater includes a plurality of heating portions that are individually heatable.
SALAZAR, however, is within the field of endeavor provided an HVAC system of a vehicle (abstract). SALAZAR teaches wherein the HVAC includes a heater (18) which is a positive temperature coefficient (PTC) heater (par. 27). IN particular, the heater includes a plurality of electric coils (67) which conduct electricity and generate heat, such that each of the coils may be controlled independently to operate at different temperatures, such that different portions of the heater stream may be heated to different temperatures (par. 27 and 34). As such, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify SCHALL, in view of SALAZAR, to include different electrical coils of the heater, which are different heating portions that are individually heatable so as to generate different temperatures along the heater to produce a heated stream with different temperatures.

Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
SCHALL (US 2013/0098595), WAWZYNIAK (US 9,884,534 B2), FEHR (US 4,453,591), WATABE (JP 62-71717 – published 4 October, 1988), and KULLEN (US 2017/0232813 A1) are considered the closest prior art of record. Each reference, cited above, provides respective first valve flaps, so as to be able to bypass an evaporator, and second valve flaps, so as to be able to bypass a heater. 
However, claim 18 requires, “the first valve flap includes a first end and a second end; when the first valve flap is in the closed position, the first end of the first valve flap contacts a housing at least partially delimiting the air path and the second end of the first valve flap contacts the evaporator; and when the first valve flap is in the open position, the first end of the first valve flap contacts the housing and the second end of the first valve flap does not contact the evaporator.”, which is not disclosed, taught, or reasonably suggested by the prior art. For example,  SCHALL provides the first valve flap (354) which is able to provide opening and closing of the bypass flowing around the evaporator.  In the closed position, the flap is understood to be provided to contact the housing and at least the evaporator at the first and second ends thereof, such that the air is not provided into the bypass. However, in the open position, the flap, which is rotatable about the central pivot point shown in figure 2, would be provided to have the first and second ends would neither contact the housing or the evaporator. A similar configuration is provided by the first valve flap (10) of KULLEN. With regards to WAWZYNIAK, it is taught that the first valve flap (144) may take the form as shown in figure 9. As understood in the bypass closed position of the first valve flap shown in figure 9 and the recitations of column 4, lines 46-57, the housing and the evaporator would be contacted by the first valve flap. However, when the first valve flap of WAWZYNIAK is provided in the open position, the opposite is provided than the claims. The first valve flap is provided with an end that contacts the evaporator, but does not contact the housing. Similar is provided by FEHR at first valve flap (16) and WATABE at first valve flap (16).  
With respect to the second valve flap, claim 19 requires, “the second valve flap includes a first end and a second end; when the second valve flap is in the first position, the first end of the second valve flap contacts a housing at least partially delimiting the air path and the second end of the second valve flap contacts the heater; when the second valve flap is in the second position, the first end of the second valve flap contacts the evaporator and the second end of the second valve flap contacts the housing; and when the second valve flap is in the third position, the first end of the second valve flap does not contact the housing, the evaporator, nor the heater and the second end of the second valve flap does not contact the housing, the evaporator, nor the heater.”, which is not disclosed, taught, or reasonably suggested by the prior art. For example,  SCHALL provides the second valve flap (110) which is able to provide opening and closing of the bypass flowing around the heater. Regardless of the position the second valve flap is provided in, the second valve flap remains connected to one end to the heater, while a second end either contacts the housing to close the bypass around the heater, contacts the housing to open the bypass around the heater, or does not contact the housing to partially open the bypass around the heater. As such, the second valve flap does not structurally define the claimed second valve flap required by claim 19, due to the lack of connection between the second valve flap, the evaporator, the housing, and the heater.  WAWZYNIAK discloses a similar second valve flap (6) to that of SCHALL, and thereby, fails to provide the structural requirements of claim 19 for the reasons stated above. More so, FEHR and WATABE provide, respectively, second valve flaps, 3 and/or 13 and 17 and/or 19. However, these flaps, similarly to SCHALL, are connected at one end either to the housing or the heater. As such, fails to provide the structural requirements of claim 19. Lastly, KULLEN teaches a second flap valve (11) that rotates about a central pivot point. This provides at least wherein the second valve flap does not contact the housing, heater, and/or evaporator when in an opened position. However, as shown, the flap cannot be rotated to contact the evaporator. Therefore, KULLEN, similar to the previously discussed prior art, does not disclose, teach, or reasonably suggest the requirements of the second valve flap as recited in claim 19.  
As such, the prior art, when considered as a whole, alone or in combination, fails to anticipate or render obvious, absent impermissible hindsight reasoning, the present invention, as required by dependent claims 18 and 19.
Lastly, claim 20 requires, in combination with the remainder of the claim, “wherein, when the second valve flap is in the second position, the second valve flap closes the first side path portion such that the air is flowable directly from the main path intermediate portion into the second side path portion, the air is not flowable directly from the first side path portion into the main path intermediate portion, and the air is not flowable directly from the first side path portion into the second side path portion; and wherein, when the second valve flap is in the third position, the second valve flap closes neither the first side path portion nor the second side path portion such that (i) the air is flowable directly from the first side path portion into the second side path portion and into the main path intermediate portion and (ii) the air is flowable directly from the main path intermediate portion into the second side path portion.”. SCHALL discloses the second valve flap (110), which is positionable among a first through third position, such as shown in annotated figures 3A-3E herein. However, the structure of the second valve flap of SCHALL is not capable of closing the designated first side path portion, which is required by the claims to be the section of the side path that bypasses the evaporator. In any of the three positions, the second valve flap would not close the flow of air passing through the first side path portion as claimed. More so, the remaining prior art similarly fails to reasonably disclose, teach, or suggest second air flaps that would close a first side path portion, which is required to bypass an evaporator from receiving air flow. 
As such, the prior art, when considered as a whole, alone or in combination, fails to anticipate or render obvious, absent impermissible hindsight reasoning, the present invention, as required by independent claim 20.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        5/19/2022